Citation Nr: 0909099	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  03-28 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1999 to 
January 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for migraine headaches.  In August 
2007, the Veteran testified before the undersigned Veterans 
Law Judge at a Board hearing at the RO.  A transcript of the 
hearing is of record.

The Board remanded this case for additional development in 
December 2007.  As the requested development has been 
accomplished, this case is properly before the Board.


FINDINGS OF FACT

1.  The record shows by clear and unmistakable evidence that 
migraine headaches pre-existed the Veteran's service. 

2.  The competent medical evidence does not show that a 
permanent increase in the severity of pre-existing migraine 
headaches resulted from any event in service or the service-
connected major depressive disorder.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
service and are not proximately due to a service-connected 
disability. 38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.310(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice 
regarding the service connection claim for migraine headaches 
in March 2002.  In January 2004 and June 2006, the RO 
provided additional notice, which was subsequent to the 
initial adjudication.  While the second and third notice 
letters were not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.   Although the notices do not 
particularly emphasize the secondary service connection 
aspect of the claim, the Veteran and his representative 
clearly demonstrated the elements required for such benefit 
during the personal hearing in August 2007.  Further, the 
claim was subsequently readjudicated in December 2006 and 
June 2008 supplemental statements of the case, following the 
provision of notice.  Thus, no fundamental unfairness is 
shown as a result of any defect of notification.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained a medical opinion as to the etiology 
of the migraine headaches, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for migraine headaches.  
He testified that upon entry into service he told the 
military that he was having about two to three headaches per 
year.  He further testified that his headaches became worse 
in service associated with his complaints of depression.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1110, 1111; 38 C.F.R. § 3.304(b).  VA's General 
Counsel held that to rebut the presumption of sound condition 
under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  [emphasis added].

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen v. Principi, 7 Vet. 
App. 439 (1995), which addressed the subject of the granting 
of service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub- section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation 
by deducting the baseline level of 
severity, as well as any increase in 
severity due to the natural progress of 
the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310(b)).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service entrance examination report is negative for any 
prior diagnoses of migraine headaches.  Therefore, the 
Veteran is considered sound at entry into service.  See 
38 C.F.R. § 3.304(b).  A January 2001 service emergency care 
worksheet notes, however, that the Veteran had a history of 
migraine headaches since age 13 approximately three to four 
episodes.  The Veteran also stated this in sworn oral 
testimony before the Board in August 2007.  Hearing 
transcript, 15-16.  Although there is nothing recorded at 
entry into service, the January 2001 record provides clear 
and unmistakable evidence that the migraine headaches pre-
existed service.  Id.

The determinative issue, therefore, is whether there is clear 
and unmistakable evidence that the Veteran's pre-existing 
migraine headaches were not aggravated by his service.  

Military emergency department treatment records show 
treatment for migraine headaches from December 2000 to 
February 2001.  The Veteran mentioned on a December 2000 
medical record that his headaches were much worse.  He 
further testified, as mentioned before, that his headaches 
became worse in service.

A May 2008 VA examination report shows the Veteran did not 
recall if he started having headaches until he was in the 
military and that they were diagnosed in service.  He stated 
that the headaches were quite intense and frequent, at one 
time up to three to six a month or more.  At the present time 
he had three to six migraines a month, sometimes one to two a 
week if he was under stress.  The examiner noted the 
Veteran's reports of his headaches merely only occurring in 
service, where they were diagnosed.  At the present time, the 
examiner felt that the present headache disorder was the same 
that occurred in the military.  Concerning aggravating 
circumstances, the examiner felt that migraine headaches were 
variable and many factors might increase or decrease the 
headaches as part of the natural course of the disease.  

Initially, the Board notes that the examiner took the 
Veteran's statement as true that he was first diagnosed with 
migraine headaches in military service.  This, however, is 
inconsistent with the January 2001 service medical record 
noting a history of migraine headaches since age 13.  The 
Veteran's statement also is inconsistent with his previous 
assertions during his sworn hearing testimony.  Therefore, 
the Board finds that the clear weight of the evidence shows 
that the Veteran had a pre-existing migraine headaches 
condition.  Thus, the determinative issue is again whether 
this condition was aggravated in service.  The 2008 VA 
examiner essentially determined that migraine headaches had 
many factors that might increase or decrease the symptoms as 
part of the natural course of the disease.  This amounts to 
no more than speculation as opposed to supporting the 
Veteran's claim.  As such, the opinion, even considering its 
faulty basis, is against the claim.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (a letter from a physician 
indicating that veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the veteran was held to be speculative) 

In order to clarify whether or not the Veteran's headache 
disorder is related to service, the Board sought an 
additional nexus opinion.  In November 2008, the appellant's 
claim was referred for a medical opinion by an expert of the 
Veterans Health Administration (VHA) pursuant to 38 U.S.C.A. 
§ 7109 (West 2002) and as set forth in Veterans Health 
Administration Directive 10-95-040 dated April 17, 1995.  In 
January 2009, the expert medical opinion was received and was 
referred to the Veteran for review and the submission of any 
additional evidence or argument.  38 C.F.R. § 20.1304(c) 
(2008).  In March 2009, the Veteran's representative provided 
further additional written argument.

With regard to the question as to whether the Veteran's pre-
existing migraine headache disorder increased in severity 
during service, the VHA expert concluded that it was not 
possible, based on the evidence of record, to conclude that 
the pre-existing disorder worsened in severity during 
service.  As to whether current headache disability is 
aggravated by the service-connected psychiatric disorder 
(major depressive disorder), the expert acknowledged that 
major depression is known to be a condition that can worsen 
migraine and other types of headaches.  The expert then went 
on to state that the record at hand failed to document that 
the headaches were aggravated by service-connected 
disability.  In summary, the expert concluded that the 
available records do not demonstrate that the pre-existing 
migraine headache disorder worsened in severity during 
service or that the headaches were aggravated by a service-
connected psychiatric disorder.      
   
The opinion of the VHA expert is of high probative value 
given that this doctor had the entire claims file available 
for review so that a solid basis was provided for an opinion.  
The expert articulated what in-service and post-service 
records were of record, and in discussing the evidence, 
explained why the conclusions were reached.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993)(The credibility and 
weight to be attached to such opinions are within the 
providence of the Board as adjudicators).  Unfortunately, the 
expert found that the record did not support a grant of 
service connection.  

The Veteran further contends that his service-connected major 
depressive disorder aggravates his migraine headaches.  When 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The June 2008 VA examiner found that concerning the 
question of whether the increased manifestations of the 
headache disorder were proximately due to the Veteran's 
psychiatric disorder, the Veteran did note that under times 
of stress and depression, his headaches seemed to be worse.  
The examiner, however, did not go on to provide a 
confirmative opinion that this actually was the case.  As 
such, this report does not support the Veteran's claim.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence").  Moreover, as noted above, the VHA expert 
concluded that the evidentiary record did not demonstrate 
that the Veteran's headaches were aggravated by his service-
connected disability.   In recent arguments, the Veteran's 
representative pointed out that there is support in the 
medical community of a relationship between headaches and 
depression.  Indeed, the VHA expert also acknowledged this.  
Unfortunately, the VHA expert, in looking at this Veteran's 
specific record, could not conclude that this is so in this 
case.    

Although the Veteran has argued that his current migraine 
headaches were aggravated by his service and/ or his service-
connected major depressive disorder, this is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Clearly, the Veteran is 
competent to describe the occurrence and frequency of his 
headaches.  Nevertheless, the medical examiners in this case 
have pointed out that headaches have a genesis in multiple 
etiologies.  Thus, while the Veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which shows that there is no relationship between the 
current headache disorder and service in any way.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the service 
connection claim for migraine headaches; there is no doubt to 
be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for migraine headaches is 
denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


